Citation Nr: 0701121	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
variously diagnosed as degenerative disc disease and chronic 
strain of the lumbosacral spine of muscular ligamentous 
origin.

2.  Entitlement to an increased rating for recurrent left 
shoulder tendinitis, evaluated as 10 percent disabling from 
June 1, 2005, to include restoration of the previously 
assigned 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran served in the Army National Guard from November 
1980 to March 2002, had verified active service from June 13 
to 27, 1992 and active duty for training from July 10 to July 
24, 1999, and had unverified periods of active and inactive 
duty for training.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  By 
way of background, the Board notes that, in September 2004, 
the RO received the veteran's claim for an increased rating, 
in excess of 20 percent, for his left shoulder disability.  
By rating action in December 2004, the RO proposed to reduce 
the rating for the left shoulder disability from 20 percent 
to noncompensable.  A March 2005 rating decision effectuated 
the rating reduction from 20 percent to 10 percent for the 
left shoulder disability, effective June 1, 2005.  The Board 
believes that the issue as now set forth on the decision 
title page most accurately represents the current status of 
the veteran's claim.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
back disorder is related to the veteran's active military 
service.

2.  In December 2004, the RO notified the veteran of a 
proposal to reduce the evaluation of his service-connected 
recurrent left shoulder tendinitis to noncompensable based on 
the improvement shown on his disability and, in December 
2004, the veteran filed a timely notice of disagreement (NOD) 
as to the RO's proposed reduction.

3.  In a March 2005 rating decision, the RO reduced the 
veteran's evaluation for his service-connected left shoulder 
tendinitis from 20 percent to 10 percent, effective from June 
1, 2005.  The rating reduction was based, primarily, on a 
single VA examination, and scant outpatient treatment 
reports; there was credible, competent evidence indicative of 
painful and weak motion of the service-connected left 
shoulder; and sustained material improvement in that service-
connected disability under the ordinary conditions of life 
was not shown and, in April 2005, the veteran filed a timely 
NOD as to the RO's reduction.

4.  The competent and objective medical evidence of record 
indicates that the veteran's service-connected left shoulder 
disability is manifested primarily by painful motion and 
weakness, with fatigability, comparable to a range of motion 
of the minor arm no higher than the shoulder.


CONCLUSIONS OF LAW

1.  A back disorder, variously diagnosed as degenerative disc 
disease and chronic strain of the lumbosacral spine of 
muscular ligamentous origin, was not incurred during active 
military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  The veteran is entitled to restoration of a 20 percent 
evaluation for recurrent left shoulder tendinitis for the 
period from June 1, 2005.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105(e), 4.1-
4.3, 4.6, 4.7, 4.27, 4.71a, Diagnostic Code (DC) 5201-5024 
(2006).

3.  The criteria for a schedular rating in excess of 20 
percent for recurrent left shoulder tendinitis are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, DC 5201-5024 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, as the appellant's 
claims for service connection and an increased rating in 
excess of 20 percent for his left shoulder disability are 
being denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to her.  The Board leaves to the RO to implement 
restoration of the 20 percent rating for the veteran's 
service-connected left shoulder disability, from June 1, 
2005, granted herein.  As set forth herein, no additional 
notice or development is indicated in the appellant's claims. 

In an October 2004 letter, issued prior to the December 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  Further, in the 
December 2004 rating action, appellant was instructed what 
the bases for the assigned ratings was, and why a higher 
rating was not for assignment.  Thus he was put on notice of 
the information needed for a higher rating.  In addition, the 
appellant was advised, by virtue of detailed February and May 
2005 statements of the case (SOCs) of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore conclude that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
the SOCs issued by the RO clarified what evidence would be 
required to establish service connection and an increased 
rating.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the December 2004 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the February and May 2005 SOCs.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Factual Background

Service medical records indicate that on September 8, 1990, 
the veteran was seen for complaints of pain in the lumbar 
back region, with morning stiffness and tenderness, diagnosed 
as probable strain.  Another record entry dated the same day 
includes an impression of lumbosacral strain.  Subsequent 
service medical records and examination reports are not 
referable to complaints or treatment for, or diagnosis of, a 
back disorder.  

Service medical and accident records indicate that, in June 
1992, while on active duty, the veteran sustained a left 
shoulder injury while on a night mission exercise.  While 
jumping across a dam, he placed his left arm in some type of 
hole, and pulled or twisted his left shoulder.  Clinical 
entries dated in July and August 1992 reflect the veteran's 
complaints of left shoulder pain assessed as a mild rotator 
cuff tear.

The record reflects the RO's repeated efforts to verify all 
the veteran's periods of active service.  As noted, he had 
verified active service from June 13 to 27, 1992 and active 
duty for training from July 10 to 24, 1999.  In a February 
2002 response to the RO's inquiry, a representative of the 
veteran's Army National Guard unit in Nebraska said that the 
veteran's initial shoulder injury was in Honduras in late 
August or early September 1990 and that the veteran was on 
active duty from June 13 to 27, 1992.  

Post service, in May 2002, the veteran, who was 37 years old, 
underwent VA orthopedic examination.  According to the 
examination report, the veteran injured his left shoulder in 
February 1992 in service when he fell into a foxhole.  He 
said he was treated for a shoulder strain and told he 
probably had a shoulder tear.  The veteran presently 
complained of pain, weakness (with) lifting, daily stiffness, 
and instability with a minor type of locking sensation.  He 
had a lack of endurance of his left shoulder.  He initially 
took Ibuprofen, in an over-the counter strength on an as 
needed basis that only partially helped relieve his symptoms.  
The veteran experienced flare-ups after episodes that 
required increased left shoulder use.  He had to change jobs 
from loading cartons and other heavy materials in a warehouse 
to a truck driver's job that did not require manual labor, 
such as loading.  He found the new job less taxing on his 
left shoulder discomfort.  Precipitating factors including 
increased exertional efforts of athletic endeavors.  
Alleviating factors included application of local heat, 
Ibuprofen, and shoulder massage.  

Further, the veteran said he believed he was an individual 
who was more likely to work through an injury's pain and 
complete a job, rather than to give way to the discomfort and 
stop working.  He felt that when he had a flare-up, his 
physical endurance and effectiveness were affected to about 
50 percent of what they were when he felt better.  He did not 
use any corrective braces, splints, or wraps.  He did not 
have surgical intervention on the shoulder nor did he have 
intraarticular steroid injections.  He denied episodes of 
dislocation or subluxation.  He was able to complete his 
activities of daily living, aside from excluding tasks that 
required heavy lifting with his left arm.

On examination, it was noted that the veteran's dominant hand 
was his right hand.  Range of motion of the left shoulder was 
forward flexion, that was full range, from 0 to 180 degrees; 
abduction was from 0 to 180 degrees (first attempt), after 
three repetitions it was reduced to 30 degrees; after two 
more repetitions it was reduced to 80 degrees.  External and 
internal rotations were each from 0 to 90 degrees.  It was 
noted that at 130 degrees, the veteran had objective evidence 
of painful motion that was evidenced with facial grimacing, 
slowing of his movement, and a verbalized reluctance to 
continue with a guarding of the movements.  The diagnosis was 
left shoulder tendinitis, recurrent.  X-rays of the left 
shoulder taken at the time were normal.  

The VA examiner commented that the veteran demonstrated a 
clear cut diminished performance with his left shoulder 
abduction exercise effort.  The veteran's initial attempt 
revealed a range of motion of 0 to 180 degrees with three 
more repetitions that reduced it to 130 degrees and facial 
grimacing commenced.  Two additional repetitions reduced that 
to approximately 80 degrees, when the veteran verbalized a 
reluctance to continue with further attempts to identify 
whether or not he was going to be able to continue in that 
exercise sequence.  The veteran exhibited moderate pain 
during abduction exercise, moderate weakness, and 
integrability, and no incoordination, on examination.

In a May 2002 rating decision, the RO granted service 
connection for left shoulder tendinitis, recurrent, and 
awarded a 20 percent disability evaluation, effective from 
August 6, 1999.

VA outpatient records, dated during 2003 and 2004, indicate 
that in August 2004, the veteran complained of low back pain 
that worsened with activity.  It was noted that he was a 
truck driver.  

A July 2004 examination/evaluation report prepared by R.W. 
references chiropractic treatment the veteran received and 
includes a diagnosis of lumbar disc degeneration.

In September 2004, the RO received the veteran's current 
claims for an increased rating for his service-connected left 
shoulder disability and for service connection for a lower 
back disorder.

In November 2004, the veteran underwent VA orthopedic 
examination regarding his back disorder.  According to the 
examination report, the examiner reviewed the veteran's 
medical records.  The veteran complained of low back pain 
that he felt was injured in Honduras when he fell in a 
foxhole, landed on his left elbow, and jammed his left 
shoulder.  He described having intermittent low back symptoms 
since that time, and denied surgical intervention, injection, 
or hospitalization for his back.  The veteran currently 
complained of low back tightness with radiating pain and 
numbness in his left buttocks after sitting for more than one 
hour.  He currently worked as a daytime semi truck driver.  
The VA examiner commented that a review of the veteran's 
service medical records revealed two "very brief" entries 
apparently made the same day that seemed as though the 
veteran may have had "a simple strain of his back", that 
was not chronicled to have been related to the fall into the 
foxhole in 1990.  The veteran denied any significant 
subsequent medical history regarding his back since that 
fall.  Upon clinical examination, the diagnosis was chronic 
strain of the lumbosacral spine of muscular ligamentous 
origin.  X-rays of the veteran's lumbosacral spine taken at 
the time were normal.

Further, the VA examiner said the veteran's claimed back 
injury would have dated to 1990 and the veteran had no 
medical care for his back nor had he sought medical care for 
it.  His symptoms apparently only became more significant in 
the past several years.  It was noted that the veteran said 
that while on active duty in 1991, he transitioned to a 
different job due to extremely heavy lifting that was 
required of him but, according to the VA examiner, that could 
not be verified in the service medical records.  In the VA 
examiner's opinion, the veteran's current chronic strain of 
the lumbosacral spine of muscular ligamentous origin was less 
likely than not related to any care, treatment, or injury 
sustained while he was on active duty and was more likely 
than not secondary to the type of work the veteran performed 
driving, loading, unloading, and securing very large and 
heavy objects on semi-tractor trailer rigs.

Also in November 2004, the veteran underwent VA orthopedic 
examination for his service-connected left shoulder 
disability.  According to the examination report, the veteran 
currently complained of daily pain episodes that he rated a 5 
on a scale of 10 and that lasted from two to five hours.  He 
had intervals of wellness between these episodes.  His pain 
was typically associated with weakness, stiffness, swelling, 
giving away, and fatigability if he over-did it.  His current 
treatment included Ibuprofen 800 milligrams up to one dose 
per week that he said was pretty effective in relieving his 
discomfort and did not create any side effects.  The veteran 
said hot showers provided more relief.  He denied any 
specific flare-ups and just had episodes when he had symptoms 
that he rated a 5 on a pain scale of 10.  His left shoulder 
was aggravated by carrying objects 40 to 50 pounds short 
distances, or lighter objects for longer distances.  It also 
hurt him to pull, such as securing his load on his big rig 
flatbed trailers.  The veteran said it was painful for him to 
sleep on his left shoulder.  Relaxation and hot showers were 
the only things that seemed to reduce his discomfort.  He 
denied any subsequent shoulder injuries, recurrent 
subluxations, or dislocations.

Further, it was noted that the veteran currently worked full 
time as a big rig truck driver, hauling flat-bed trailers, 
and was home nightly.  He never lost any time from work 
because of his shoulder nor were specific job accommodations 
made, aside from when he was on active duty and he 
transitioned from one job description to another that 
required less heavy manual lifting.  The veteran said his 
shoulder disability did not have an adverse effect on his 
daily activities.  He walked unassisted and did not use a 
sling, brace, crutch, cane, or walker.

On examination, the veteran sat, stood, and walked with erect 
posture and an unimpaired gait.  No deformities of either the 
musculoskeletal or spinal system were identified; and it was 
noted that the veteran was clearly overweight but extremely 
well muscled.  There was bilateral, full, painless range of 
motion in the shoulder with flexion, extension, and abduction 
all from 0 to 180 degrees; adduction was from 0 to 50 
degrees, and internal and external rotations were also equal 
bilaterally at 0 to 90 degrees.  The examiner said there were 
no objective findings of pain, weakness, excessive 
fatigability, incoordination, lack of endurance, or loss of 
range of motion with repetitive use.  X-rays of the veteran's 
left shoulder taken at the time were normal.  The diagnosis 
was episodes of tendinitis of the left shoulder (previously 
identified in the service medical records as minor left 
rotator cuff tear).

In a December 2004 rating decision, the RO notified the 
veteran of its proposed reduction of the evaluation for his 
service-connected left shoulder disability, from 20 percent 
to noncompensable and, that month, he filed a timely NOD as 
to the RO's proposed reduction.

In a February 2005 signed statement, J.A.M., M.D., said the 
veteran was her patient who injured his left shoulder in 
service and thereafter had a history of chronic pain and 
discomfort with any type of rotational left shoulder 
movement.  According to Dr. J.A.M., the veteran said his 
discomfort worsened and intensified if he lifted objects 
greater than 25 pounds for a long period of time.  Although 
right handed, it was noted that the veteran used his left 
hand for stability.  The veteran had a job that required a 
lot of cranking of trailer hitches and he used his left hand 
for this as he was unable to perform these activities for any 
length of time secondary to increasing progressive pain and 
weakness in his left shoulder and arm.  Dr. J.A.M. said the 
veteran had "moderate to severe disability" secondary to 
his service-connected left shoulder injury.  She said the 
veteran had full range of motion of his shoulder but had a 
fair amount of pain and discomfort, and with a cracking type 
of sensation with abduction of his shoulder greater than 90 
degrees.  There was no evidence of soft tissue swelling or 
incoordination.  Dr. J.A.M. said that, with persistent 
movement, the veteran had progressive weakness as well as 
fatigability.  The clinical impression was status post injury 
to the veteran's left shoulder with chronic pain syndrome 
with any type of rotational movement.  Dr. J.A.M. said the 
veteran's current condition was persistent.  

In a March 2005 rating decision, the RO reduced the veteran's 
evaluation for his service-connected left shoulder disability 
from 20 percent o 10 percent, effective June 1, 2005.  In 
April 2005, the veteran filed a timely NOD as to the RO's 
action.

III.  Legal Analysis

A.	Service Connection for a Back Disorder

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service. In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Thus, with respect to the appellant's periods of Army 
National Guard service, service connection may only be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ADT, or injury 
incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 38 C.F.R. §§ 3.6, 3.303, 3.304.  
Service connection is not legally merited when the disability 
results from a disease process during IADT.  See, e.g., 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993); see infra.

The Court has recognized these important distinctions between 
different types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995).

The veteran has contended that service connection should be 
granted for a back disorder.  While a September 1990 service 
medical record reflects a complaint of low back pain 
diagnosed as lumbosacral strain, and although the evidence 
shows that the veteran currently has chronic strain of the 
lumbosacral spine of muscular ligamentous origin (or 
degenerative disc disease), no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that service medical examination reports show 
the veteran's spine was normal and the first post service 
evidence of record of back pain is from 2004, more than 12 
years after the veteran's claimed accident in service (when 
he injured his left shoulder and contends his back was also 
injured), and more than 14 years after the notation in the 
service medical records.  In fact, in November 2004, a VA 
examiner examined the veteran and reviewed his medical 
records and opined that it was unlikely that the veteran's 
current chronic strain of the lumbosacral spine of muscular 
ligamentous origin was related to an injury during active 
service and it was more likely than not related to the his 
occupational work as a truck driver, loading, unloading, and 
securing very large and heavy objects on semi-tractor trailer 
rigs.  In short, no medical opinion or other medical evidence 
relating the veteran's chronic strain of the lumbosacral 
spine of muscular ligamentous origin to service or any 
incident of service has been presented.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed back disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed back disorder  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for a back disorder, 
variously diagnosed as degenerative disc disease and chronic 
strain of the lumbosacral spine of muscular ligamentous 
origin.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
back disorder variously diagnosed as degenerative disc 
disease and chronic strain of the lumbosacral spine of 
muscular ligamentous origin must be denied.

B.	Increased Rating for Recurrent Left Shoulder Tendinitis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2006).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  In the assignment of 
diagnostic code numbers, hyphenated diagnostic codes may be 
used.  Injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Thus, the veteran's disease of tendinitis (DC 5024) is 
evaluated as limitation of the arm (DC 5201).  (The March 
2005 rating decision evaluated the veteran's disability under 
DC 5201-5024 noting that it was previously rated under DC 
5024-5201.)

The evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2006).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2006).  The intent of the Rating Schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  In addition, painful 
motion is considered to be limited motion under the 
provisions of 38 C.F.R. § 4.59.

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected left shoulder disability is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5201-5024.

Under DC 5024, for tenosynovitis, disability evaluations are 
assigned as they are for degenerative arthritis under DC 
5003.  See 38 C.F.R. § 4.71a, DC 5003, 5024 (2006).  Under DC 
5003, evaluations are assigned based on the degree of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved, or in this case, DC 5201. 

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2006).

The Board further notes that disabilities of the shoulder and 
arm are rated under DCs 5200 through 5203; DC 5200 rates 
ankylosis of the scapulohumeral joint.  See 38 C.F.R. § 
4.71a, DCs 5201-5203 (2006).

DC 5201 provides that limitation of motion of the minor arm 
at shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level warrants a 20 percent rating.  When motion 
is limited to 25 degrees from the side, a 30 percent rating 
is warranted for the minor arm.

Under DC 5202, for impairment of the humerus in the minor 
arm, a 20 percent rating is granted when there is malunion, 
with moderate deformity, a 20 percent rating is granted when 
there is marked deformity for the minor arm.  Also under DC 
5202, for recurrent dislocations of the minor arm at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 20 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
minor arm.  A 40 percent rating is granted for fibrous union 
of the minor arm; a 50 percent rating is granted for nonunion 
(false flail joint) of the minor arm; and a 70 percent rating 
is granted for loss of head of (flail shoulder) for the minor 
arm.

Under DC 5203, for impairment of the clavicle or scapula in 
the minor arm, a 10 percent rating is granted for malunion or 
nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation.

1.	Restoration of 20 Percent Rating

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court, in Brown 
v. Brown, 5 Vet. App. 413, 420 (1993), has interpreted the 
provisions of 38 C.F.R. § 4.13 (2006) to require that in any 
rating reduction case it must be ascertained, based upon a 
review of the entire recorded history of the disorder, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Where a 
rating has been in effect for greater than five years, it is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a)(c).  The burden of proof is on VA to 
establish that a reduction is warranted by a preponderance of 
the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

The veteran's service-connected left shoulder disability was 
rated as 20 percent disabling under DC 5024-5201 from August 
6, 1999 to May 31, 2005, and as 10 percent disabling 
thereafter. 

The provisions of 38 C.F.R. § 3.105(e) state, in pertinent 
part, that, when a reduction in a disability evaluation is 
contemplated such that it would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons.  It appears that the 
veteran was informed of the "detailed reasons" for the rating 
reduction as required by the provisions of 38 C.F.R. § 
3.105(e), and he was afforded an opportunity to present 
appropriate argument or pertinent evidence in opposition to 
that rating reduction, between the date of the rating 
reduction decision and the prospective effective date of 
reduction (June 1, 2005).  See December 30, 2004 notice 
letter of the proposed rating reduction.  The requisites of 
38 C.F.R. § 3.105(e) appear to have been satisfied in this 
case.

In Kitchens v. Brown, 7 Vet. App. at 324, the Court stated 
"[i]n order for the VA to reduce certain service-connected 
disability ratings, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied."  This regulation requires that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. at 417-18.  This regulation 
is applicable in the instant case, since these regulatory 
provisions apply to ratings that have been in effect for long 
periods at a sustained level (five years or more).  38 C.F.R. 
§ 3.344(a),(c); Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Smith v. Brown, 5 Vet. App. 335 (1993).  The 20 percent 
disability evaluation for the veteran's service-connected 
left shoulder tendinitis was legally in effect from August 6, 
1999.

The Court has also held that "after-the-fact justification 
cannot resurrect a flawed rating, one which was arrived at in 
derogation of the regulations promulgated by the Secretary."  
Dofflemeyer v. Derwinski, 2 Vet. App. at 280.  In Schafrath 
v. Derwinski, at 1 Vet. App. at 595, the Court held "[w]hen 
the issue raised is a rating reduction and the Court 
determines that the reduction was made without observance of 
law - here 38 C.F.R. §§ 4.40, 4.45, 4.2, 4.10, 3.344(a) - 
this Court . . . has ordered reinstatement of the prior 
rating."

In the present case, the 20 percent rating was in effect 
since August 1999, more than 5 years, and thus various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings apply to this case.  The next question 
for the Board is whether the evidence of record as of the 
March 2005 RO decision provided a basis for the rating 
reduction given the standards of 38 C.F.R. § 3.344.

As the provisions of 38 C.F.R. § 3.344(a) and (b) are 
applicable in this case, rating reductions may only be 
predicated on evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations. Here, those standards were not met 
with regard to the veteran's service-connected recurrent left 
shoulder tendinitis.

After reviewing the objective medical evidence of record, the 
Board does not believe that the veteran's service-connected 
recurrent left shoulder tendinitis exhibited a sustained 
material improvement under the ordinary conditions of life.  
Comparison of VA examinations of the left shoulder, conducted 
in May 2002 and November 2004, fails to show any material 
improvement in the veteran's left shoulder disability.  
Moreover, the medical evidence of record indicates that his 
condition is not likely to improve over time.  

It would appear that the November 2004 VA orthopedic 
examination, which apparently formed the primary basis for 
the rating reduction, did not full assess the severity of the 
veteran's service-connected left shoulder tendinitis, 
particularly regarding whether painful shoulder motion was 
elicited and its severity.  While, on said VA examination, 
the veteran's complaints included daily shoulder pain, 
weakness, stiffness, swelling, and a feeling of giving away 
and fatigability if he over did it, the actual clinical 
findings revealed no musculoskeletal deformities and 
bilateral full painless range of motion with shoulder flexion 
from 0 to 180 degrees, extension from 0 to 50 degrees, 
adduction from 0 to 50 degrees, abduction from 0 to 180 
degrees, and internal and external rotations equal 
bilaterally from 0 to 90 degrees, without objective findings 
of pain, weakness, excessive fatigability and incoordination 
or lack of endurance or loss of range of motion with 
repetitive use. However, the veteran's complaints as to the 
severity of his left shoulder symptomatology appear credible 
to the Board, and outweigh any negative evidence on this 
point in controversy.

In fact, in her February 2005 signed statement Dr. J.A.M., 
notes the veteran's history of chronic left shoulder pain and 
discomfort caused by rotational movement, his "moderate to 
severe" disability due to the service-connected left 
shoulder injury, and his progressive weakness and 
fatigability with persistent movement.

In sum, in view of the foregoing, and with all reasonable 
doubt resolved in the veteran's favor, the Board concludes 
that the recurrent left shoulder tendinitis can reasonably be 
described as more nearly approximating a 20 percent level of 
disability at the time of the said rating reduction, and that 
the veteran had worsening of his left shoulder disability, 
for the aforestated reasons.  38 C.F.R. § 4.71a, DC 5024-
5201.  Accordingly, the Board concludes that the reduction 
effectuated in the March 2005 rating decision was not proper, 
and that restoration of the 20 percent evaluation for 
service-connected recurrent left shoulder tendinitis is 
warranted, effective June 1, 2005.

2. Increased Rating Above 20 Percent for Recurrent Left 
Shoulder Tendinitis

Upon review of the objective medical evidence of record, the 
Board is of the opinion that a rating in excess of 20 percent 
for the veteran's service-connected left shoulder disability 
is not warranted.  This is true in view of the veteran's 
complaints of chronic left shoulder pain and limitation of 
motion to the shoulder level.  In November 2004, the VA 
examiner reported full range of painless range of motion of 
the shoulder with no objective findings of pain, weakness, 
excessive fatigueability, incoordination, and lack of 
endurance.  X-rays taken at the time were normal.  

However, in February 2005, Dr. J.A.M., the veteran's 
physician, noted his history of chronic pain and discomfort 
in his left shoulder that worsened when he lifted objects 
greater than 25 pounds for a long period.  She said he had 
"moderate to severe" disability due to the service-
connected left shoulder injury.  As well, Dr. J.A.M. reported 
that, while the veteran had full range of shoulder motion, he 
had a fair amount of pain and discomfort, with a cracking 
type sensation with shoulder abduction grater than 90 
degrees.  She found no evidence of soft tissue swelling or 
incoordination but said that, with persistent movement, the 
veteran had progressive weakness as well as fatigability.  
Thus, in the absence of medical evidence documenting 
ankylosis of the scapulohumeral articulation between 
favorable and unfavorable (DC 5200), limitation of the left 
shoulder motion that more nearly approximates limitation to 
25 degrees from the side (DC 5201), or evidence of humerus 
impairment to include fibrous union, or nonunion of (false 
flail joint), or loss of head of (flail shoulder) (DC 5202), 
there is simply no factual basis to warrant the grant of a 
schedular rating in excess of the 20 percent evaluation for 
left shoulder tendinitis.  

The Board has considered the findings of the November 2004 VA 
orthopedic examination report, the VA treatment records dated 
during 2003 and 2004, and Dr. J.A.M.'s February 2005 signed 
statement, but the findings included in this medical evidence 
do not more nearly approximate the criteria for a rating in 
excess of 20 percent.  The VA examination report and Dr. 
J.A.M.'s statement confirm the veteran's left shoulder 
problems, but do not demonstrate that his left shoulder has 
limited motion greater than that shown by the evidence 
discussed above.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
left shoulder tendinitis are contemplated in the currently 
assigned 20 percent rating.  There is no indication that 
pain, due to disability of the left shoulder, causes 
functional loss greater than that contemplated by the 20 
percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown.


Accordingly, the Board concludes that objective medical 
evidence of record preponderates against a rating in excess 
of 20 percent for the veteran's service-connected recurrent 
left shoulder tendinitis.  The preponderance of the evidence 
is clearly against the claim.  38 U.S.C.A. § 5107.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disorder, variously diagnosed 
as degenerative disc disease and chronic strain of the 
lumbosacral spine of muscular ligamentous origin, is denied.

Restoration of a 20 percent evaluation for recurrent left 
shoulder tendinitis is granted for the period from June 1, 
2005, subject to the laws and regulations governing the award 
of monetary benefits.

An evaluation in excess of 20 percent for recurrent left 
shoulder tendinitis is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


